Citation Nr: 0406685	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for spastic colon.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
May 1952.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The veteran maintains that he developed hypertension and 
irritable bowel syndrome as a result of service, or, in the 
alternative as a result of his service connected post-
traumatic stress disorder (PTSD).  Service connection is in 
effect for PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  Certain diseases, including 
hypertension, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003)

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc),

In this matter the veteran asserts that he was involved in 
combat and did not have an opportunity to obtain treatment 
for his disorders.  In those cases where the veteran engaged 
in combat with the enemy, VA will accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease if consistent with the 
circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and to that 
end, shall resolve any reasonable doubt in favor of the 
veteran. 38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 3.304(d) 
(2003).  

In that connection, the Board notes that service medical 
records are negative for complaints or findings pertaining to 
any elevated blood pressure readings or hypertension or 
symptoms associated with irritable bowel syndrome.  

VA medical records dated in April 1965 show that the veteran 
demonstrated fluctuating elevated blood pressure readings.  
In January 1967, it was noted that the veteran had vague 
complaints of hypertension.  It was noted that the veteran 
was diagnosed as having essential hypertension in April 1965.  
Subsequent VA and private medical records show treatment for 
hypertension.  

As to the irritable bowel syndrome, the veteran was treated 
by VA in April 1965 for a number of symptoms including 
gastrointestinal discomforts.  A gastrointestinal series 
showed a benign pyloric ulcer cleared-up after three weeks of 
treatment.  The veteran was ultimately diagnosed as having 
irritable bowel syndrome.  Medical records of M. Hightower, 
M.D., dated in January 1984 reflect a medical history 
(reported by the veteran) of a peptic ulcer since the veteran 
was 21 years old; however, the doctor determined that the 
veteran's gastrointestinal problems were more consistent with 
irritable bowel syndrome.  Subsequent private and VA medical 
records show treatment for irritable bowel syndrome.  

In statements dated in November 1999 and December 2001, Ray 
H. Hall, M.D, the veteran's private doctor, indicated that he 
has been treating the veteran since 1986 for a number of 
disorders including hypertension and irritable bowel 
syndrome.  Dr. Hall opined that the disorders are linked to 
the veteran's military service and to his PTSD.  The Board 
notes that Dr. Hall's opinions do not appear to have rendered 
based on a complete review of the veteran's claims file.  In 
light of the foregoing, the Board is of the view that a VA 
examination and opinion are necessary in this matter.  
38 C.F.R. § 3.159 (c)(4).  

The Board notes that there are outstanding medical records 
relevant to the veteran's claims.  The veteran maintains that 
he was treated for irritable bowel syndrome and hypertension 
at the VA medical facility in Poplar Buff from 1953 to 1957.  
The Board notes that the record only includes treatment 
records from that facility from 1964 to 1998.  In addition, 
the veteran maintains that he was treated by Dr. Joe Hughs 
from 1980 to 1986 and requested that VA obtain them.  The RO 
should secure and associate those records with the veteran's 
claims file.    

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  The RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  Duplicate 
copies of evidence currently in the file 
need not be submitted. 

2.  The RO should obtain all 
hospitalization and outpatient treatment 
records for the veteran's hypertension 
and gastrointestinal disorders including 
irritable colon syndrome from the VA 
medical facility in Popular Bluff from 
1953 to 1998.  In addition, the RO should 
obtain treatment records of Dr. Joe Hughs 
for hypertension and irritable colon 
syndrome from 1980 to 1986.  (VA From 21-
4142, authorization and consent to 
release information is associated with 
the claims file).  If these records are 
not available, it should be so indicated 
in writing.  

3.  The RO should provide the veteran a 
VA cardiovascular examination to 
determine the nature and etiology of 
hypertension.  The claims folder should 
be forwarded to the examiner, and all 
necessary tests should be done.  The 
examiner should indicate that he reviewed 
the claims folder.  The examiner should 
provide an opinion as to the etiology of 
hypertension, to include the following:  
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the disorder was caused by service 
or was caused or aggravated (i.e. 
increased in disability) by the veteran's 
service -connected PTSD.  A complete 
rationale should be provided for all 
opinions expressed.  

4.  The RO should provide the veteran a 
VA gastrointestinal examination to 
determine the nature and etiology of the 
veteran's irritable bowel syndrome.  The 
claims folder should be forwarded to the 
examiner, and all necessary tests should 
be done.  The examiner should indicate 
that he reviewed the claims folder.  The 
examiner should provide an opinion as to 
the etiology of irritable bowel syndrome, 
to include the following:  whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the disorder was caused by service or was 
caused or aggravated (i.e. increased in 
disability) by the veteran's service -
connected PTSD.  A complete rationale 
should be provided for all opinions 
expressed.  

5.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Then, the RO should readjudicate the 
claims for service connection for a 
hypertension and irritable bowel 
syndrome.  

7.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




